Case 1:20-cv-01438-MJD-JMS Document 22 Filed 08/16/21 Page 1 of 5 PageID #: 1355




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 SHAUNDA V.,                                         )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:20-cv-1438-MJD-JMS
                                                     )
 KILOLO KIJAKAZI, Acting Commissioner of             )
 Social Security, 1                                  )
                                                     )
                              Defendant.             )


                           ORDER ON MOTION FOR EAJA FEES


        This matter is before the Court on Plaintiff's Motion for Award of Attorney Fees Pursuant

 to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). [Dkt. 20.] The Court GRANTS the

 motion for the reasons set forth below.

                                           I. Background

        On May 19, 2020, Plaintiff filed her Complaint seeking judicial review of the ALJ's

 unfavorable finding denying her application for disability insurance benefits and supplemental

 security income. The Court ruled in favor of Plaintiff and entered judgment on April 16, 2021,

 reversing the decision of the Commissioner and remanding for further proceedings. [Dkt. 19.]




 1
  Pursuant to Federal Rule of Civil Procedure 25(d), after the removal of Andrew M. Saul from
 his office as Commissioner of the Social Security Administration on July 9, 2021, Kilolo
 Kijakazi automatically became the Defendant in this case when she was named Acting
 Commissioner of the Social Security Administration.
Case 1:20-cv-01438-MJD-JMS Document 22 Filed 08/16/21 Page 2 of 5 PageID #: 1356




 Plaintiff timely filed the instant motion with supporting documentation on July 15, 2021,

 requesting an EAJA attorney fee award in the amount of $5,654.25. 2 [Dkt. 20.]

                                                    II. Discussion

          Pursuant to the Equal Access to Justice Act ("EAJA"), a "court shall award to a

 prevailing party other than the United States fees and other expenses . . . incurred by that party in

 any civil action . . . brought by or against the United States." 28 U.S.C. § 2412(d)(1)(A). In

 order to succeed on a Petition for EAJA fees, the movant must, within thirty days of final

 judgment in the action, file an application (1) showing that she is a "prevailing party," (2)

 providing the Court with an itemized statement that represents the computation of the fees

 requested, and (3) alleging that the position taken by the United States was "not substantially

 justified." 28 U.S.C. § 2412(d)(1)(B). Additionally, the Court may, in its discretion, reduce or

 deny the award of fees and expenses if the prevailing party "engaged in conduct which unduly

 and unreasonably protracted the final resolution of the matter in controversy" during the course

 of the proceedings. 28 U.S.C. § 2412(d)(1)(C).

          There is no question that Plaintiff is a prevailing party in this case. See Shalala v.

 Schaefer, 509 U.S. 292 (1993) (holding that Plaintiff whose complaint is remanded to an

 administrative law judge for further consideration qualifies as a "prevailing party" under Section

 2412(d)(1)(B) of the EAJA). The Plaintiff has provided appropriate documentation for her fee

 request and alleged that the position of the Commissioner was not substantially justified. Next,

 the Commissioner bears the burden of proving that his pre-litigation conduct, including the ALJ's

 decision itself, and his litigation position were substantially justified. See Stewart v. Astrue, 561



 2
  Plaintiff's motion requests a fee award of $5,674.50 [Dkt. 20 at 1]; however, the Plaintiff's fee justification only
 supports a total fee award of $5,654.25 (23.4 hours at $197.50/hr = $4,621.50 plus 5.1 hours at $202.50/hr =
 $1,032.75 = $5,654.25) [Dkt. 20-1 ¶ 7; Dkt. 20-3], which is the amount the Court will award.

                                                            2
Case 1:20-cv-01438-MJD-JMS Document 22 Filed 08/16/21 Page 3 of 5 PageID #: 1357




 F.3d 679, 683 (7th Cir. 2009). The Commissioner has not done so here; indeed, the

 Commissioner has filed a response to the motion in which he states that he does not object to the

 amount of the fee request. [Dkt. 21.] The Court also is not aware of any "conduct which unduly

 and unreasonably protracted the final resolution of the matter in controversy" by Plaintiff or her

 counsel. Therefore, the Court will not reduce or deny an award of fees or expenses on such

 grounds.

        Finally, the Court must determine whether the amount of the fee award sought by

 Plaintiff is reasonable pursuant to the terms of the EAJA. As a threshold requirement, 28 U.S.C.

 § 2412(d)(1)(B) of the EAJA requires Plaintiff to submit "an itemized statement from any

 attorney or expert witness representing or appearing in [sic] behalf of the party stating the actual

 time expended and the rate at which fees and other expenses were computed." Plaintiff has done

 so. See [Dkt. 20-1 & 20-3]. Plaintiff's counsel spent 28.5 hours on this case, which the Court

 finds to be reasonable.

        A reasonable EAJA fee is calculated under the lodestar method by multiplying a

 reasonable number of hours expended by a reasonable hourly rate. Astrue v. Ratliff, 560 U.S.

 586, 602 (2010). Although the hourly rate is statutorily capped at $125.00 per hour, the language

 of the statute permits the Court to allow for "an increase in the cost of living" to arrive at a higher

 hourly rate. 28 U.S.C. § 2412(d)(2)(A). In order to prove that such an increase is justified, the

 Seventh Circuit has held that "an EAJA claimant may rely on a general and readily available

 measure of inflation such as the Consumer Price Index, as well as proof that the requested rate

 does not exceed the prevailing market rate in the community for similar services by lawyers of

 comparable skill and experience." Sprinkle v. Colvin, 777 F.3d 421, 423 (7th Cir. 2015).

 Reliance solely on a readily available measure of inflation is not sufficient, as an inflation-



                                                   3
Case 1:20-cv-01438-MJD-JMS Document 22 Filed 08/16/21 Page 4 of 5 PageID #: 1358




 adjusted rate might result in a rate higher than the prevailing market rate in the community for

 comparable legal services, creating a windfall, which is to be avoided. Id. at 428-29.

         Plaintiff sets out the appropriate calculation of the applicable hourly rates permitted by

 the EAJA, taking into account the increase in the cost of living, as set forth in the CPI-Midwest

 Urban Consumers Index, since the statutory hourly rate was set at $125 per hour in March 1996.

 See [Dkt. 20-1 at 2.] That calculation arrives at a maximum statutory hourly rate of $197.50 for

 2020, and $202.50 for 2021. The Court finds that this rate does not exceed the prevailing market

 rate in the community by lawyers of comparable skill and experience and is consistent with the

 rate approved in other similar cases in this district.

                                            III. Conclusion

         For the reasons set forth above, the Court GRANTS Plaintiff's Motion for Award of

 Attorney Fees Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), [Dkt. 20], and

 awards fees in the amount of $5,654.25. An award under the EAJA belongs to Plaintiff and not

 her attorney and can be offset to satisfy any pre-existing debt that Plaintiff owes the United

 States, Astrue v. Ratliff, 560 U.S. 586 (2010). However, if Defendant verifies that Plaintiff does

 not owe a pre-existing debt to the government subject to the offset, Defendant shall direct that

 the award be made payable to Plaintiff's attorney pursuant to the EAJA assignment duly signed

 by Plaintiff and counsel [Dkt. 20-8].

         SO ORDERED.



         Dated: 16 AUG 2021




                                                    4
Case 1:20-cv-01438-MJD-JMS Document 22 Filed 08/16/21 Page 5 of 5 PageID #: 1359




 Distribution:

 Service will be made electronically on all
 ECF-registered counsel of record via email
 generated by the Court's ECF system.




                                              5
